DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 08/24/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1, 2, and 4-15 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.  Claim objection on claim 4 is withdrawn due to claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20210006775) in view of Park et al. (US 20200285057).
Regarding claim 1, Kim teaches 
	an electronic device (figures 2, and 5-6, head mount system 100) comprising,
	a display including a see-through function (fig. 2, transparent optics system 110; ¶43-¶44);
	a control unit (image processing unit 140) configured to cause the display (110) to display content (¶42 and ¶44);
	a camera comprising an image sensor (near-infrared camera 120) and configured to acquire images of an environment around the electronic device (¶44); and
	a reflector formed in the display (fig. 5, 311a and 311b) and comprising:
	a first mirror including a first reflection surface (314a&b, see fig. 6, ¶62) facing an eye of a user and reflecting the content to the eye of the user (¶76); and 
	a second mirror including a second reflection surface (313a&b) facing the camera and reflecting light incident on the display from an exterior of the electronic device toward the camera (camera 320a&b; ¶75).
	Kim does not specifically teach the mirror having a concave surface.
	Park teaches a device (shown in figure 6A), wherein the mirrors having a concave surface (¶49 teaches the reflective mirrors RIM1 to RIM2 may have a curved shape; figure 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Kim with the mirrors having a concave surface of Park for the purpose of providing a virtual image having a depth of field being deep (¶48).  
Regarding claim 2, Kim in view of Park teaches the invention as set forth above and Park further teaches the first and second concave mirrors being pin mirrors (¶48).  Motivation to combine is the same as Claim 1. 
Regarding claim 5, Kim in view of Park teaches the invention as set forth above and Park teaches the first concave reflection surface has a first curvature and the second concave reflection surface has a second curvature (¶49, each of the reflective mirrors may have a curved shape). Motivation to combine is the same as Claim 1.

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20210006775) in view of Park et al. (US 20200285057) as applied to claim 1 above, and further in view of  Ha et al. (US 20200301148).
Regarding claim 6, Kim in view of Park teaches the invention as set forth above but does not specifically the first curvature and the second curvature are equal to each other.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make them equal because there are only three potential relationships: equal, less then, or greater than; the decision as to which would be based on the desired focal length of the reflector (see Ha ¶98) and is within the ordinary level of skill in the art.  Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Kim in view of Park teaches the invention as set forth above but does not specifically teach the first curvature is larger than the second curvature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the first curvature larger than the second curvature because there are only three potential relationships, equal, less than, or greater than; the decision as to which would be based on the desired focal length of the reflector (see Ha ¶98) and is within the ordinary level of skill in the art. Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination. In re Dailey, 357 F.2d 669 (CCPA 1966), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Kim in view of Park teaches the invention as set forth above but does not specifically teach the first curvature is smaller than the second curvature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the first curvature smaller than the second curvature because there are only three potential relationships, equal, less than, or greater than; the decision as to which would be based on the desired focal length of the reflector (see Ha ¶98) and is within the ordinary level of skill in the art. Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination. In re Dailey, 357 F.2d 669 (CCPA 1966), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20210006775) in view of Park et al. (US 20200285057) as applied to claim 1 above, and further in view of Xiao et al. (US 20200348522).
Regarding claim 4, Kim in view of Park teaches the invention as set forth above but does not specifically teach a transparent optical glue is deposited between the first concave mirror and the second concave mirror.
However, it is common and known in the art to use transparent optical glue in electronic optical devices to put two optical elements together (Xiao ¶70).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Kim and Park with a transparent optical glue for the purpose of bonding two elements together without the need for an intermediate medium (¶70, in the case of Kim it would allow for removal of transparent plate 312). 
Also, the examiner notes that claim limitation of “deposited” can be considered as product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113. The final product in Kim is the same with or without the depositing of the transparent optical glue-the first and second concave mirrors are connected. 

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20210006775) in view of Park et al. (US 20200285057) as applied to claim 1 above, and further in view of Simmons (US 10,331,207).
Regarding claim 9, Kim in view of Park teaches the invention as set forth above but does not specifically teach the control unit disposed at a first end of the display and the camera disposed at a second end of the display opposite the first end such that the control unit and the camera face each other.
However, in the same field of endeavor, Simmons teaches an electronic device (fig. 17A-E), wherein the control unit (processor is located in side frame 400; col. 106, lines 17-22) is disposed at a first end of the display (fig. 17C, 17D, 17E, 177 and 179, col. 109, lines 32-39 and 45-50) and the camera (ETA camera 408) is disposed at a second end of the display (177 and 179) opposite the first end such that control unit (400) and the camera face each other (408, see fig. 17A-E).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of the Kim in view of Park with the control unit disposed at a first end of the display and the camera disposed at a second end of the display opposite the first end such that the control unit and the camera face each other, as taught by Simmons, for the purpose of displaying pixels from the device to the user of the eyewear (col. 109, lines 50-68 and col. 110, lines 1-44).  Further, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)  The rearrangement in this case does not modify the operation of the device.
Regarding claim 10, Kim in view of Park and Simmons teaches the invention as set forth above and Simmons further teaches the control unit (see fig. 17A, inside 400) is disposed at an upper end of the display (fig. 17C, 17D, 17E, 177 and 179, col. 109, lines 32-39 and 45-50) and the camera (408) is disposed at a lower end of the display (177 and 179), and wherein the camera (408) is disposed downward from the eye of the user along a vertical axis perpendicular to an optical axis of the eye of the user (see fig. 17a-e).  The reason for combining is the same as in claim 9 above.
	Regarding claim 11, Kim in view of Park and Simmons teaches the invention as set forth above and Kim further teaches the reflector (311a/b) is spaced apart from the control unit (140) by a first distance and spaced apart from the camera (120) by a second distance (see fig. 2 and 5).
Regarding claim 12, 13, and 14, Kim in view Park and Simmons teaches the invention as set forth above but does not specifically teach the first distance is equal to, greater than, or less than the second distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Kim, Park, and Simmons with a distance between the reflector and control unit equal to, greater than, or less than the distance between the reflector and the camera for the purpose of optimizing the device both for function and space.  The difference in the distances does not appear to be significant to the invention given that they can be equal to different.  It would have been an obvious matter of design choice to have a first distance greater than, equal to, or less than a second distance, since such a modification would have involved a mere change in the size of a component.  A change in size in generally recognized as being within the level of ordinary skill in the art.  In re Rose,  105 USPQ 237 (CCPA 1955)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20210006775) in view of Park et al. (US 20200285057) as applied to claim 1 above, and further in view of Robbins et al. (US 20160085300).
Regarding claim 15, Kim in view of Park teaches the invention as set forth above but does not specifically teach a lens array configured to focus the light reflected from the second reflection surface toward the camera.
However, in a similar endeavor Robbins teaches an electronic device (fig. 4A), further comprising, a lens array (lens module 430, ¶56 lens module, including one or more lenses) configured to focus the light reflected from the second reflection surface (waveguide 412 total internal reflection (TIR)) toward the camera (134B, ¶38, IR camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Kim in view of Park with a lens array configured to focus the light reflected from the second reflection surface toward the camera of Robbins for the purpose of compressing or focusing the light rays (¶56).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/21/22